DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 15, 16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 has been amended to recite “a second length of the second lumen extends longitudinally from the first length of the second lumen and distal from the handle through the catheter”. However, the phrase “the handle” lacks proper antecedent basis since claim 13 has not introduced “a handle”. It appears that this limitation is the same as that which was amended into claim 1, but, unlike claim 13, claim 1 provides antecedent basis for “the handle”. It is unclear if claim 13 is intended to introduce “a handle” or if claim 13 is intended to only recite “a second length of the second lumen extends longitudinally from the first length of the second lumen and distal 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US Pat 6,398,775) in view of Baran (US Pat 5,964,223) and Duncan (PG PUB 2014/0155745).
Re claim 1, Perkins discloses an aeration system 160 (Fig 8) for delivering an aerated liquid to a target site (it is noted that the phrase “for delivering an aerated liquid to a target site” is a functional limitation and only requires the system to be capable of performing the function; Col 10, Lines 63-67) comprising: a catheter 162  (Fig 8; the distal end of which is shown in Fig 8B) having a first lumen 170 (Fig 8B), a second lumen 168 (Fig 8B), an outlet portion 182 (Fig 8B), and a channel between the first lumen and the second lumen (not labeled in Fig 8B, but seen; labeled in annotated Fig A below), wherein the first lumen has a venturi (not labeled in Fig 8B, but seen; labeled in annotated Fig A below) having a constriction (the reduced diameter portion of the venturi immediately distal the tapered section, as seen in Fig 8B), and wherein the channel connects to the first lumen at the constriction (as seen in Fig 8B), and a handle attached to the catheter (seen but not labeled in Fig 8, the “handle” is the structure proximal the proximal end 166 of the catheter 162), wherein the handle has a gas port (not labeled in Fig 8, but described in Col 10, Lines 56-61 as the proximal opening at the end of “port 172”; it is noted that the phrase “gas port” does not impart any structure, but rather only requires a port capable of delivering gas; since “port 172” and lumen 168 can receive liquid or powder as described in Col 10, Lines 65-67, the port and lumen are capable of delivering/receiving gas) on the handle (Col 10, Lines 56-61) and in direct fluid communication with the second lumen (Col 10, Lines 56-61), wherein the venturi has a converging inlet nozzle (seen in annotated Fig A below, tapering distally from the proximal end of the venturi) and wherein the constriction is immediately distal the inlet nozzle (as seen in Fig 8B and annotated Fig A below).
Perkins discloses that the second lumen includes a second length (labeled in annotated Fig E below) that extends longitudinally distal from the handle through the catheter (as seen in Fig 8 and Fig E below, the “second length” is the horizontal length) and the channel extends radially inward from the second length (as seen in Fig 8,8B); Perkins also discloses in Col 10, Lines 56-62 also disclose that the second lumen 168 extends from “port 172”, but “port 172” is not labeled in Fig 8. Therefore, Perkins does not explicitly disclose that the second lumen has a first length that extends radially inward from the gas port; nor does Perkin disclose that the gas port is on a lateral side of the handle.
However, Perkins teaches in the embodiment of Fig 6 that a lumen 108 extends along the upper side of a catheter 102 to a port 110 angled upward on the upper side of a handle 112 while a central/main lumen 120 extends straight along the catheter 102 to a port 122 aligned with the longitudinal axis (Col 10, Lines 21-29), teaching that a lumen corresponds to the port closest thereto. Therefore, applying this teaching to the embodiment of Fig 8, one of ordinary skill in the art would recognize, or found it obvious to modify the embodiment of Fig 8 to include, the downward-angled arm is “port 172” (as labeled in annotated Fig E below) since the second lumen 168 is along the lower side of the catheter 160. Accordingly, the gas port (again, the proximal opening of “port 172”) is “on a lateral side of” the handle and the portion of the second lumen within the down-angled arm (annotated into annotated Fig E below) is “a first length that extends radially inward from the gas port” (i.e. the proximal opening of port 172) (as seen in annotated Fig E below).
Perkins discloses that the outlet port is spaced from a location of the channel between the first lumen and the second lumen (labeled as the “aeration length” in annotated Fig A below), but does not explicitly disclose that this spacing is less than 9 inches. Perkins also fails to disclose a diverging outlet diffuser distal to the constriction.  
Baran, however, teaches a catheter 540 (Fig 33) comprising first and second lumen 548,552 (Fig 33) that meet at a location (at outlets 556,560; Col 22, Lines 65-67) that is less than 9 inches from an outlet 568 (Fig 33) of the catheter ("approximately 2-3 mm” – Col 23, Line 2) for the purpose of reducing the forward velocity of the aerated liquid (Col 22, Lines 60-62 and Col 23, Lines 4-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perkins to include the outlet port spaced from a location of the channel between the first and second lumens by less than 9 inches, as taught by Baran, for the purpose of reducing the forward velocity of the aerated liquid (Col 22, Lines 60-62 and Col 23, Lines 4-8).
Additionally, Duncan teaches a venturi construction 14 (Fig 3) comprising a conversing inlet nozzle (the distally-taped portion extending from the proximal end 16 to constriction 40, as seen in Fig 3), a constriction 40 (Fig 3) with a channel 42 connected thereto (as seen in Fig 3), and a diverging outlet diffuser (the proximally-tapering portion extending from constriction 40 to the distal end 18, as seen in Fig 3) (Para 24, “the lumen diameter is preferably ‘hourglass shaped’ such that it is relatively wide at the proximal end portion 16 of the hub, and tapers radially inwardly to a constricted portion 40, then tapers radially outwardly from the constricted portion 40 to the distal end portion 18”) for the purpose of forming an aerated solution for delivery therefrom (Para 26). Since this is the same result as in Perkins (Col 10, Lines 64-67), both configurations (one with a diverging outlet diffuser and one without a diverging outlet diffuser) were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to modify Perkins to substitute Perkins venturi configuration with Duncan’s venturi configuration since it has been held that substituting parts of an invention involves only routine skill in the art.

    PNG
    media_image1.png
    594
    764
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    692
    media_image2.png
    Greyscale

Re claim 9, Perkins as modified by Baran in the rejection of claim 1 above discloses that the channel connects to the first lumen at an aeration length (labeled in Fig A above), and that the aeration length is less than 5 inches (as set forth in the rejection of claim 1 above, Baran discloses placing the channel “approximately 2-3 mm” from the end of the catheter). The motivation for modifying Perkins in view of Baran applied in claim 1 applies for claim 9 as well.
Re claim 10, Perkins as modified by Baran in the rejection of claim 1 above discloses that the catheter has a length (the entire horizontal length of catheter 162 as seen in Fig 8), and wherein the channel connects to the first lumen at an aeration length (labeled in Fig A above and modified by Baran in the rejection of claim 1 to be “approximately 2-3 mm” in length) from the outlet port (as seen in Fig A above), and wherein the ratio of the catheter length to the aeration length is greater than 2:1 (as seen in Fig 8, the ratio of the catheter to the aeration length is much larger than 2:1). 
Re claim 13, Perkins discloses an aeration system 160 (Fig 8) for delivering an aerated liquid to a target site (it is noted that the phrase “for delivering an aerated liquid to a target site” is a functional limitation and only requires the system to be capable of performing the function; Col 10, Lines 63-67) comprising: a catheter 162 (Fig 8; the distal end of which is shown in Fig 8B) having an outlet port 182 (Fig 8B), a first lumen 170 (Fig 8B), a second lumen 168 (Fig 8B), and a channel between the first lumen and the second lumen (not labeled in Fig 8B, but seen; labeled in annotated Fig A above), wherein the catheter has a catheter length (the entire horizontal length of 162, as seen in Fig 8); and wherein the channel connects to the first lumen at an aeration length (labeled in Fig A above), wherein the ratio of the catheter length to the aeration length is greater than 2:1 (as seen in Fig 8, the ration of the catheter length to the aeration length is much greater than 2:1); and wherein the first lumen has a venturi (not labeled in Fig 8B, but seen; labeled in annotated Fig A above) having a converging inlet nozzle (the tapered section at the proximal end of the labeled “venturi” in Fig A above) and a venturi constriction (the reduced diameter portion of the venturi immediately distal the tapered section, as seen in Fig 8B).
Perkins discloses that the second lumen includes a second length (labeled in annotated Fig E above) that extends longitudinally distal from a handle 166 (Fig 8) through the catheter (as seen in Fig 8 and Fig E above, the “second length” is the horizontal length) and the channel extends radially inward from the second length (as seen in Fig 8,8B); Perkins also discloses in Col 10, Lines 56-62 that the second lumen 168 extends from “port 172”, but “port 172” is not labeled in Fig 8. Therefore, Perkins does not explicitly disclose that the second lumen has a first length that extends radially inward from the gas port. 
However, Perkins teaches in the embodiment of Fig 6 that a lumen 108 extends along the upper side of a catheter 102 to a port 110 angled upward on the upper side of a handle 112 while a central/main lumen 120 extends straight along the catheter 102 to a port 122 aligned with the longitudinal axis (Col 10, Lines 21-29), teaching that a lumen corresponds to the port closest thereto. Therefore, applying this teaching to the embodiment of Fig 8, one of ordinary skill in the art would recognize, or found it obvious to modify the embodiment of Fig 8 to include, the downward-angled arm is “port 172” (as labeled in annotated Fig E above) since the second lumen 168 is along the lower side of the catheter 160. Accordingly, the portion of the second lumen within the down-angled arm (annotated into annotated Fig E above) is a first length that extends radially inward from the gas port (i.e. the proximal opening of port 172) (as seen in annotated Fig E above).
Perkins discloses that the outlet port is spaced from a location of the channel between the first lumen and the second lumen (labeled as the “aeration length” in annotated Fig A below), but does not explicitly disclose that this spacing is less than 9 inches. Perkins also fails to disclose a diverging outlet diffuser distal to the constriction.  
Baran, however, teaches a catheter 540 (Fig 33) comprising first and second lumen 548,552 (Fig 33) that meet at a location (at outlets 556,560; Col 22, Lines 65-67) that is less than 9 inches from an outlet 568 (Fig 33) of the catheter ("approximately 2-3 mm” – Col 23, Line 2) for the purpose of reducing the forward velocity of the aerated liquid (Col 22, Lines 60-62 and Col 23, Lines 4-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perkins to include the outlet port spaced from a location of the channel between the first and second lumens by less than 9 inches, as taught by Baran, for the purpose of reducing the forward velocity of the aerated liquid (Col 22, Lines 60-62 and Col 23, Lines 4-8).
Additionally, Duncan teaches a venturi construction 14 (Fig 3) comprising a conversing inlet nozzle (the distally-taped portion extending from the proximal end 16 to constriction 40, as seen in Fig 3), a constriction 40 (Fig 3) with a channel 42 connected thereto (as seen in Fig 3), and a diverging outlet diffuser (the proximally-tapering portion extending from constriction 40 to the distal end 18, as seen in Fig 3) (Para 24, “the lumen diameter is preferably ‘hourglass shaped’ such that it is relatively wide at the proximal end portion 16 of the hub, and tapers radially inwardly to a constricted portion 40, then tapers radially outwardly from the constricted portion 40 to the distal end portion 18”) for the purpose of forming an aerated solution for delivery therefrom (Para 26). Since this is the same result as in Perkins (Col 10, Lines 64-67), both configurations (one with a diverging outlet diffuser and one without a diverging outlet diffuser) were art-recognized equivalents at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to modify Perkins to substitute Perkins venturi configuration with Duncan’s venturi configuration since it has been held that substituting parts of an invention involves only routine skill in the art.
Re claim 15, Perkins as modified by Baran in the rejection of claim 13 discloses that the ratio of the catheter length to the aeration length (modified by Baran in the rejection of claim 13 to be “approximately 2-3 mm” in length) is greater than 3:1 (as seen in Fig 8, the ratio of the catheter to the aeration length is much larger than 3:1).

Re claim 16, Perkins as modified by Duncan in the rejection of claim 13 above discloses that the channel connects to the first lumen at at least one of the constriction and the diverging outlet diffuser (as seen in Fig 3 of Durcan, the channel connects to the first lumen at the constriction). The motivation for modifying Perkins in view of Durcan applied in claim 13 applies for claim 16 as well.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US Pat 6,398,775)/Baran (US Pat 5,964,223)/Duncan (PG PUB 2014/0155745) in view of Tennican (PG PUB 2013/0138085).
Re claim 21, Perkins/Baran/Duncan disclose all the claimed features except a slidable seal translatable over the gas port. Tennican, however, teaches providing a slidable seal 200A (Fig 2A) translatable over a port (“the protective cap 200A will slide over the IV port until an OD of the IV port contacts and seals against the interior surface of the protective cap 200A”, Para 19) for the purpose of reducing and/or preventing infections through the port (Para 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perkins/Baran/Duncan to include a slidable seal translatable over the gas port, as taught by Tennican, for the purpose of reducing and/or preventing infections through the port (Para 12). 
Re claim 22, Perkins discloses a gas port  (not labeled in Fig 8, but described in Col 10, Lines 56-61 as the opening at the proximal end of “port 172”; it is noted that the phrase “gas port” does not impart any structure, but rather only requires a port capable of delivering gas; since port 172 and lumen 168 can receive liquid or powder as described in Col 10, Lines 65-67, the port and lumen are capable of delivering/receiving gas) in fluid communication with the second lumen (Col 10, Lines 56-61), but does not explicitly disclose that the gas port is lateral or that the device further comprises a slidable seal translatable over the gas port. 
However, Perkins teaches in the embodiment of Fig 6 that a lumen 108 extends along the upper side of a catheter 102 to a port 110 angled upward on the upper side of a handle 112 while a central/main lumen 120 extends straight along the catheter 102 to a port 122 aligned with the longitudinal axis (Col 10, Lines 21-29), teaching that a lumen corresponds to the port closest thereto. Therefore, applying this teaching to the embodiment of Fig 8, one of ordinary skill in the art would recognize, or found it obvious to modify the embodiment of Fig 8 to include, the downward-angled arm is “port 172” (as labeled in annotated Fig E above) since the second lumen 168 is along the lower side of the catheter 160. Accordingly, the gas port would be considered “lateral” since it is the proximal opening of “port 172”. 
Additionally, Tennican teaches providing a slidable seal 200A (Fig 2A) translatable over a port (“the protective cap 200A will slide over the IV port until an OD of the IV port contacts and seals against the interior surface of the protective cap 200A”, Para 19) for the purpose of reducing and/or preventing infections through the port (Para 12). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Perkins/Baran/Duncan to include a slidable seal translatable over the gas port, as taught by Tennican, for the purpose of reducing and/or preventing infections through the port (Para 12). 


Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over William (US Pat 5,211,627) in view of Calabria (US Pat 5,284,473) and Baran (US Pat 5,964,223).
Re claim 1, William discloses an aeration system (Fig 1,4) for delivering an aerated liquid to a target site (Col 1, Lines 7-8) comprising: a catheter 1 (Fig 1,4) having a first lumen 18’+19’ (Fig 4), a second lumen 16’ (Fig 4), an outlet port (labeled in annotated Fig B below), and a channel 26 (Fig 4) between the first lumen and the second lumen (as seen in Fig 4), wherein the first lumen has a venturi (labeled in annotated Fig B below) having a constriction 32 (Fig 4), and a handle 2+3 (Fig 4) attached to the catheter (as seen in Fig 1), wherein the handle has a gas port 50 (Fig 1) on a lateral side of the handle (as seen in Fig 1; it is noted that gas port 50 is considered to be “on a lateral side of the handle” because it does not lie along the center axis, but rather, lies on a lateral side thereof; it is noted that the claim does not require the gas port to be facing a specific direction), wherein the gas port is in direct fluid communication with the second lumen (Col 4, Lines 3-10), wherein a first length (labeled in Fig F below) of the second lumen extends radially inward from the gas port (as seen in annotated Fig F below), wherein a second length (labeled in annotated Fig F below) extends longitudinally distal from the handle through the catheter (as seen in Fig 1 and Fig F below, this length is along the horizontal direction), and wherein the channel extends radially inward from the second length of the second lumen (as seen in Fig 4), wherein the venturi has a converging inlet nozzle (the tapered portion to the left of constriction 32, as seen in Fig B below) and a diverging outlet diffuser (the tapered portion to the right of constriction 32, as seen in Fig B below), and wherein the constriction is between the inlet nozzle and the outlet diffuser (as seen in Fig B below).
Although William discloses that the channel connects to the first lumen at the venturi (as seen in Fig B below), William does not disclose that the channel connects to the first lumen at the constriction. Additionally, although William discloses that the channel is located in the distal end portion 11 (Fig 4) of the catheter, William is silent as to the distance that the outlet port is from the channel; therefore, William does not explicitly disclose that the outlet port is less than 9 inches from a location of the channel between the first lumen and the second lumen. 
Calabria, however, teaches a catheter 1 (the entirety of the catheter 1 is seen in Fig 1 but it is the embodiment shown in Fig 5 that is used in the rejection) comprising first and second lumen 14,20 (Fig 5), a channel (labeled in annotated Fig C below) between the lumen (as seen in Fig 5) and a venturi 50 (Fig 5) within the first lumen (as seen in Fig 5) that comprises a converging inlet nozzle (labeled in annotated Fig C below), a diverging outlet diffuser (labeled in annotated Fig C below) and a constriction (labeled in annotated Fig C below) therebetween, wherein the channel connects to the first lumen at the constriction (as seen in Fig 5 and Fig C below) for the purpose of providing a low pressure, high velocity condition through the venturi (like in William) while maintaining a continuous high volume flow (Col 5, Lines 11-16 and 28-29). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify William to include the channel connecting to the first lumen at the constriction (instead of at the outlet diffuser), as taught by Calabria, for the purpose of providing a low pressure, high velocity condition through the venturi (like in William) while maintaining a continuous high volume flow (Col 5, Lines 11-16 and 28-29).
Additionally, Baran teaches a catheter 540 (Fig 33) comprising first and second lumen 548,552 (Fig 33) that meet at a location (at outlets 556,560; Col 22, Lines 65-67) that is less than 9 inches from an outlet 568 (Fig 33) of the catheter ("approximately 2-3 mm” – Col 23, Line 2) for the purpose of reducing the forward velocity of the aerated liquid so as to prevent damage to tissue (Col 13, Lines 55-60, Col 22, Lines 60-62 and Col 23, Lines 4-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify William/Calabria to include the outlet port spaced from a location of the channel between the first and second lumens by less than 9 inches, as taught by Baran, for the purpose of reducing the forward velocity of the aerated liquid so as to prevent damage to tissue (Col 13, Lines 55-60, Col 22, Lines 60-62 and Col 23, Lines 4-8).

    PNG
    media_image3.png
    846
    933
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    250
    837
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    866
    880
    media_image5.png
    Greyscale

Re claim 5, William discloses that the gas port is configured to be controllably closable by a hand (since gas port 50 is not permanently connected to syringe 33 (Col 4, Lines 7-10) one of ordinary skill in the art would recognize that it can be closable by a hand by placing a finger or any portion of the hand there over).
Re claim 9, William as modified by Calabria and Baran as set forth in the rejection of claim 1 above discloses that the channel connects to the first lumen at an aeration length from the outlet port (the “aeration length” is the length extending between the outlet port and the channel; as set forth in the rejection of claim 1 above, this length would extend from the outlet port labeled in annotated Fig B above to the constriction 32 since Calabria has modified William to relocate channel 26 to the constriction 32), and wherein the aeration length is less than 5 inches (as taught by Baran which discloses an aeration length of “approximately 2-3 mm” – Col 23, Line 2 – as set forth in the rejection of claim 1 above; please see the rejection of claim 1 for motivation for this modification).
Re claim 10, William as modified by Calabria and Baran as set forth in the rejection of claim 1 above discloses that the catheter has a catheter length (inherent), and wherein the channel connects to the first lumen at an aeration length from the outlet port (the “aeration length” is the length extending between the outlet port and the channel; as set forth in the rejection of claim 1 above, this length would extend from the outlet port labeled in annotated Fig B above to the constriction 32 since Calabria has modified William to relocate channel 26 to the constriction 32), and wherein the ratio of the catheter length to the aeration length is greater than 2:1 (as seen in Fig 4 of William, ration is much greater than 2:1).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over William (US Pat 5,211,627)/Calabria (US Pat 5,284,473)/Baran (US Pat 5,964,223) in view of Geppert (PG PUB 2014/0114261).
Re claims 6-8, William/Calabria/Baran discloses all the claimed features except that the handle comprises a lever (as required by claim 6) and a reservoir (as required by claim 7) wherein the lever is configured to compress the reservoir (as required by claim 8). Geppert, however, teaches system 10 (Fig 1) comprising a catheter 14 (Fig 1) with a first lumen 17a (Fig 1) that connects to a second lumen 17c (Fig 1) and an outlet portion 39a (Fig 1) (Para 29) and comprising a handle 12 (Fig 1) with a lever 68 (Fig 1,3A) and a reservoir 30a (Fig 3A) wherein the lever is configured to compress the reservoir (as seen in Fig 3B) (Para 36,37) for the purpose of providing a system that allows the operator to freely direct the rate and timing of liquid expulsion (Para 37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify William/Calabria/Baran to include the handle with a lever and a reservoir that is compressed by the lever, as taught by Geppert, for the purpose of providing a system that allows the operator to freely direct the rate and timing of liquid expulsion (Para 37).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over William (US Pat 5,211,627)/Calabria (US Pat 5,284,473)/Baran (US Pat 5,964,223) in view of Ackerman et al. (PG PUB 2002/0111602).
Re claim 12, William/Calabria/Baran disclose all the claimed features except a straightening element configured to be slidably extended along the catheter. Ackerman, however, teaches a system (Fig 4) for performing a hysterosalpingography (Para 2, which is the same procedure as performed by the William system) comprising a catheter 10 (Fig 1) and a straightening element 21 (Fig 3) configured to be slidably extended along the catheter (Para 19) for the purpose of aiding insertion of the catheter in the body by preventing the catheter from bending and flexing excessively during insertion (Para 19,21). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify William/Calabria/Ackerman to include a straightening element, as taught by Ackerman, for the purpose of aiding insertion of the catheter in the body by preventing the catheter from bending and flexing excessively during insertion (Para 19,21).

Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over William (US Pat 5,211,627) in view of Baran (US Pat 5,964,223).
Re claim 13, William discloses an aeration system (Fig 1,4) for delivering an aerated liquid to a target site (Col 1, Lines 7-8) comprising: a catheter 1 (Fig 1,4) having an outlet port (labeled in annotated Fig D below), a first lumen 18’+19’ (Fig 4), a second lumen 16’ (Fig 4), and a channel 26 (Fig 4) between the first lumen and the second lumen (as seen in Fig 4), wherein a first length (labeled in Fig F above) of the second lumen extends radially inward from the gas port (as seen in annotated Fig F above), wherein a second length (labeled in annotated Fig F above) extends longitudinally distal from a handle 2+3 (Fig 1) through the catheter (as seen in Fig 1 and Fig F above), and wherein the channel extends radially inward from the second length of the second lumen (as seen in Fig 4), and wherein the catheter has a catheter length (inherent); and wherein the channel connects to the first lumen at an aeration length from the outlet port (as seen in annotated Fig D below), wherein the ratio of the catheter length to the aeration length is greater than 2:1 (as seen in Fig 4, the ratio is much greater than 2:1); and wherein the first lumen has a venturi (labeled in annotated Fig D below), wherein the channel connects to the first lumen at the venturi (as seen in Fig D below), and wherein the venturi has a converging inlet nozzle (the tapered portion to the left of constriction 32, as seen in Fig D below), a venturi constriction 32 (Fig 4), and a diverging outlet diffuser (the tapered portion to the right of constriction 32, as seen in Fig D below).  Although William discloses that the aeration length is location in the distal end portion 11 (as seen in Fig 4), William does not explicitly disclose the length of the aeration length; therefore, William does not disclose that the aeration length is less than 9 inches.
Baran, however, teaches a catheter 540 (Fig 33) comprising first and second lumen 548,552 (Fig 33) that meet at a location (at outlets 556,560; Col 22, Lines 65-67) that is less than 9 inches from an outlet 568 (Fig 33) of the catheter ("approximately 2-3 mm” – Col 23, Line 2) for the purpose of reducing the forward velocity of the aerated liquid so as to prevent damage to tissue (Col 13, Lines 55-60, Col 22, Lines 60-62 and Col 23, Lines 4-8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify William to include the outlet port spaced from a location of the channel between the first and second lumens by less than 9 inches, as taught by Baran, for the purpose of reducing the forward velocity of the aerated liquid so as to prevent damage to tissue (Col 13, Lines 55-60, Col 22, Lines 60-62 and Col 23, Lines 4-8).

    PNG
    media_image6.png
    1027
    1132
    media_image6.png
    Greyscale

Re claim 15, William discloses that the ratio of the catheter length to the aeration length is greater than 3:1 (as seen in Fig 1,4, the ratio is much greater than 3:1).  
Re claim 16, William discloses that the channel connects to the first lumen at at least one of the constriction and the diverging outlet diffuser (at the diverging outlet diffuser, as seen in Fig D above).

Response to Arguments
Applicant’s arguments filed 4/29/2022 have been fully considered but are not persuasive. Applicant’s arguments are mere assertions that the previously-cited references do not disclose/teach the amended subject matter without showing how the amendments avoid such references. As set forth in the rejections above, the amended features (except for the features found in new claims 21 and 22) are disclose/taught by the previously-cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783